                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF WISCONSIN
                        MILWAUKEE DIVISION

LINDA STECKER,
individually and on behalf of
all others similarly situated,

             Plaintiff,                       CASE NO. 19-CV-400

      v.

O’BRIEN STEEL SERVICE CO.,

             Defendant.


              COLLECTIVE AND CLASS ACTION COMPLAINT


                          PRELIMINARY STATEMENT

      1.     This is a collective and class action brought by Plaintiff Linda Stecker,

individually and on behalf of the members of the proposed classes identified below.

Plaintiff Stecker and the putative class members are, or were, Inside Sales

Representatives for Defendant O’Brien Steel Service Co. (hereinafter “O’Brien”) at

times since March 19, 2016. Since that time, O’Brien has had a common policy and

practice of failing to compensate its Inside Sales Representatives for all hours

worked in excess of forty in a given workweek and failing to factor certain non-

discretionary bonuses into the overtime rates of the Inside Sales Representatives for

purposes of determining overtime compensation. As a result of these common

policies and practices, O’Brien has failed to compensate Plaintiff Stecker and the




        Case 2:19-cv-00400-WED Filed 03/19/19 Page 1 of 16 Document 1
putative class members for overtime wages dues in violation of the Fair Labor

Standards Act of 1938 (“FLSA”) and Wisconsin wage and hour laws.

      2.     Plaintiff Stecker brings this action, individually and on behalf of other

similarly-situated current and former Inside Sales Representatives, as a collective

action pursuant to the Fair Labor Standards Act of 1938, as amended, (“FLSA”) for

the purpose of obtaining relief under the FLSA for unpaid overtime compensation,

liquidated damages, costs, attorneys’ fees, and/or any such other relief the Court

may deem appropriate. Plaintiff Stecker also brings this action pursuant to FED. R.

CIV. P. 23 for purposes of obtaining relief under Wisconsin’s wage laws for unpaid

overtime compensation, unpaid agreed-upon wages, civil penalties, costs, attorneys’

fees, declaratory and/or injunctive relief, and/or any such other relief the Court may

deem appropriate.

                          JURISDICTION AND VENUE

      3.     This Court has original jurisdiction to hear this complaint and to

adjudicate the claims stated herein under 28 U.S.C. §1331, this action being

brought under the FLSA, 29 U.S.C. §201, et seq.

      4.     The Court has supplemental jurisdiction over the state law claims

pursuant to 28 U.S.C. §1367, as they are so related in this action within such

original jurisdiction that they form part of the same case or controversy under

Article III of the United States Constitution.

      5.     Venue is proper pursuant to 28 U.S.C. §1391(b) and (c) in the U.S.

District Court for the Eastern District of Wisconsin because a substantial part of




        Case 2:19-cv-00400-WED Filed 03/19/19 Page 2 of 16 Document 1
the events or omissions giving rise to the claim occurred within the district and

Defendant O’Brien has substantial and systematic contacts in this district,

including operating a facility in Cudahy, Wisconsin.

                                       PARTIES

      6.       Defendant O’Brien Steel Service Co. (“O’Brien) is a Foreign Business

Corporation with a principal place of business located in Peoria, Illinois. O’Brien’s

registered agent for service of process in the State of Wisconsin is Hank Mulder

located in Wausau, Wisconsin.

      7.       Plaintiff Linda Stecker is an adult resident of Milwaukee County in

the State of Wisconsin. Plaintiff Stecker is a former employee of O’Brien who

worked as an Inside Sales Representative from approximately December 1, 2014 to

January 28, 2019. Stecker’s Notice of Consent to Join this collective action pursuant

to 29 U.S.C. § 216(b) is attached as Exhibit A of this Complaint and is incorporated

herein.

      8.       Plaintiff Stecker brings this action individually and on behalf of the

Collective Class as authorized under the FLSA, 29 U.S.C. § 216(b). The Collective

Class is defined as follows:

               All persons who are or have been employed by O’Brien as
               an Inside Sales Representative at any time since March
               19, 2016.

      9.       Plaintiff Stecker brings this action individually and on behalf of the

Wisconsin Class pursuant to FED. R. CIV. P. 23. The Wisconsin Class is defined as

follows:




           Case 2:19-cv-00400-WED Filed 03/19/19 Page 3 of 16 Document 1
             All persons who are or have been employed by O’Brien as
             an Inside Sales Representative at any time since March
             19, 2017.

      10.    The Collective Class and the Wisconsin Class will be collectively

referred to as the “Classes” hereinafter.

                            GENERAL ALLEGATIONS

      11.    O’Brien processes and sells steel products used in a variety of

industries, including the construction, mining, agriculture, and railroad industries,

amongst others.

      12.    Plaintiff Stecker and the Collective Class work, or have worked, for

O’Brien as Inside Sales Representatives at times since March 19, 2016.

      13.    Plaintiff Stecker and the Wisconsin Class work, or have worked, for

O’Brien as Inside Sales Representatives at O’Brien’s Wisconsin locations at times

since March 19, 2017.

      14.    Since March 19, 2016, O’Brien has employed Plaintiff Stecker and the

Classes as Inside Sales Representatives with a primary duty of selling O’Brien’s

steel products.

      15.    Since March 19, 2016, Plaintiff Stecker and the Classes have

performed their duties and spent nearly the entirety of their work hours as Inside

Sales Representatives at workstations within O’Brien’s facilities.

      16.    Since March 19, 2016, O’Brien agreed to pay Plaintiff Stecker and the

Classes a bi-weekly salary that was the equivalent of 80 hours of work at their

respective hourly rates.




        Case 2:19-cv-00400-WED Filed 03/19/19 Page 4 of 16 Document 1
      17.    Since March 19, 2016, O’Brien has been aware that Plaintiff Stecker

and the Classes were entitled to overtime pay for hours worked in excess of forty in

any given workweek.

      18.    Since March 19, 2016, O’Brien has also agreed to pay Plaintiff Stecker

and the Classes certain non-discretionary bonuses tied to their sales in addition to

their respective hourly rates.

      19.    Since March 19, 2016, O’Brien has regularly suffered or permitted

Plaintiff Stecker and the Classes to work in excess of forty hours in a given

workweek. For example, from approximately March 19, 2016 through December

2017, Plaintiff Stecker regularly worked from 7 a.m. until 5:30 p.m. or later from

Monday through Friday in many workweeks. In addition, from January 2018

through the end of her employment with O’Brien, Plaintiff Stecker regularly worked

from approximately 7 a.m. until 5 p.m. from Monday through Friday in many

workweeks.

      20.    Since March 19, 2016, O’Brien has regularly suffered or permitted

Plaintiff Stecker and the Classes to work through unpaid meal periods while

working as Inside Sales Representatives.

      21.    Since March 19, 2016, O’Brien has regularly suffered or permitted

Plaintiff Stecker and the Classes to have meal periods of less than thirty minutes

without compensating them for such meal periods.




        Case 2:19-cv-00400-WED Filed 03/19/19 Page 5 of 16 Document 1
      22.    Since March 19, 2016, O’Brien – by and through its managers – has

been aware that Plaintiff Stecker and the Classes worked in excess of forty hours

per workweek.

      23.    Since March 19, 2016, O’Brien has failed to maintain or keep records of

Plaintiff Stecker and the Classes’ actual work hours on a daily basis – including but

not limited to the start and end times of their work or meal periods on a daily or

any other basis.

      24.    Since March 19, 2016, O’Brien has simply paid Plaintiff Stecker and

the Classes for forty hours of work per workweek on a bi-weekly basis without

regard to the actual hours worked by Plaintiff Stecker and the Classes.

      25.    Since March 19, 2016, O’Brien has paid Plaintiff Stecker and the

Classes non-discretionary bonuses earned during periods in which Plaintiff Stecker

and the Classes worked in excess of forty hours in given workweeks. However, due

to its failure to properly track or compensate Plaintiff Stecker and the Classes for

hours worked in excess of forty in a given workweek, O’Brien has failed to factor

such bonuses into Plaintiff Stecker and the Classes’ regular rates of pay for

purposes of computing overtime compensation.

      26.    As a result of the foregoing, O’Brien has failed to properly compensate

Plaintiff Stecker and the Classes at one and one-half times their respective, regular

rates of pay for all hours worked in excess of forty in a workweek in violation of the

Fair Labor Standards Act of 1938, as amended (“FLSA”) and in violation of

Wisconsin law.




        Case 2:19-cv-00400-WED Filed 03/19/19 Page 6 of 16 Document 1
         27.   O’Brien’s conduct, as set forth in this complaint, was willful and in bad

faith, and has caused significant damages to Plaintiff Stecker and the Classes.

           COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

         28.   Plaintiff Stecker and the Collective Class are and have been similarly

situated, have and have had substantially similar pay provisions, and are and have

been subject to O’Brien’s decisions, policies, plans and programs, practices,

procedures, protocols, routines, and rules willfully failing and refusing to

compensate them for each hour worked including overtime compensation. The

claims of Plaintiff Stecker as stated herein are the same as those of the Collective

Class.

         29.   Plaintiff Stecker and the Collective Class seek relief on a collective

basis challenging, among other FLSA violations, O’Brien’s practice of failing to

accurately record all hours worked and failing to pay employees for all hours

worked, including overtime compensation.

         30.   The FLSA Section 216(b) Collective Class’s members are readily

ascertainable. For purpose of notice and other reasons related to this action, their

names, phone numbers, and addresses are readily available from O’Brien. Notice

can be provided to the Collective Class via first class mail to the last address known

to O’Brien and/or via email or text to their last known email addresses or phone

numbers and through posting at O’Brien’s facilities in areas where postings are

normally made.

                  RULE 23 CLASS ALLEGATIONS – WISCONSIN




          Case 2:19-cv-00400-WED Filed 03/19/19 Page 7 of 16 Document 1
      31.    Plaintiff Stecker brings her Wisconsin state law claims, pursuant to

Wisconsin wage laws, under FED. R. CIV. P. 23 on behalf of the Wisconsin Class for

violations occurring on or after March 19, 2017.

      32.    The proposed Wisconsin Class’s members are so numerous that joinder

of all members is impracticable, and more importantly the disposition of their

claims as a class will benefit the parties and the Court. Although the precise

number of such persons is unknown, and the facts on which the calculation of that

number are presently within the sole control of O’Brien, upon information and

belief, there are over 40 members in the Wisconsin Class.

      33.    Plaintiff Stecker’s claims are typical of those claims that could be

alleged by any member of the Wisconsin Class, and the relief sought is typical of the

relief that would be sought by each member of the Wisconsin Class in separate

actions. The alleged claims arise out of the same corporate practice and/or policy of

O’Brien and O’Brien benefited from the same type of unfair and/or wrongful acts as

to each member of the respective Wisconsin Class. Plaintiff Stecker and the other

members of the Wisconsin Class sustained similar losses, injuries, and damages

arising from the same unlawful policies, practices, and procedures.

      34.    Plaintiff Stecker is able to fairly and adequately protect the interests of

the Wisconsin Class, has no interests antagonistic to the Wisconsin Class, and has

retained counsel experienced in complex wage and hour class action litigation.

      35.    There are questions of fact and law common to the Wisconsin Class

that predominate over any questions affecting only individual members. The




        Case 2:19-cv-00400-WED Filed 03/19/19 Page 8 of 16 Document 1
questions of law and fact common to the class arising from O’Brien’s actions

include, but are not limited to, the following:

            a) Whether O’Brien failed to maintain true and accurate records for all
               hours worked by Plaintiff Stecker and the Wisconsin Class as required
               by Wisconsin Law;

            b) Whether O’Brien failed to pay Plantiff Stecker and the Wisconsin
               Class for all work O’Brien suffered or permitted them to perform at the
               applicable rate required by Wisconsin law; and

            c) The nature and extent of class-wide injury and the measure of
               damages for the injury.

      36.      A class action is superior to any other available methods for the fair

and efficient adjudication of the controversy, particularly in the context of wage and

hour litigation where individual plaintiffs lack the financial resources to vigorously

prosecute separate lawsuits in federal court against a corporate defendant,

particularly those plaintiffs with relatively small claims.

      37.      The questions set forth above predominate over any questions that

affect only individual persons, and a class action is superior with respect to

considerations of consistency, economy, efficiency, fairness, and equity, to other

available methods for the fair and efficient adjudication of the claims.

                            FIRST CLAIM FOR RELIEF
          Violations of the Fair Labor Standards Act – Unpaid Overtime
                                  Compensation

      38.      Plaintiff Stecker, individually and on behalf of the Collective Class,

reasserts and incorporates by reference all preceding paragraphs as if restated

herein.




          Case 2:19-cv-00400-WED Filed 03/19/19 Page 9 of 16 Document 1
      39.    Since March 19, 2016, Plaintiff Stecker and the Collective Class have

been entitled to the rights, protections, and benefits provided under the FLSA, 29

U.S.C. §201 et. seq.

      40.    Since March 19, 2016, O’Brien has been and continues to be an

enterprise engaged in commerce within the meaning of 29 U.S.C. §203(s)(1).

      41.    Since March 19, 2016, Plaintiff Stecker and the members of the

Collective Class have been employees within the meaning of 29 U.S.C. § 203(e).

      42.    Since March 19, 2016, O’Brien has been an employer of Plaintiff

Stecker and the Collective Class as provided under 29 U.S.C. § 203(d).

      43.    Since March 19, 2016, O’Brien has violated the FLSA by failing to pay

overtime compensation due to Plaintiff Stecker and the Collective Class for each

hour worked in excess of forty hours in any given workweek.

      44.    Since March 19, 2016, O’Brien has violated the FLSA by failing to

include non-discretionary bonuses in the regular rates of pay when calculating

overtime compensation for Plaintiff Stecker and the Collective Class.

      45.    Plaintiff Stecker and the Collective Class are entitled to damages

equal to mandated overtime premium pay for all hours worked over forty in given

workweek within the three years prior to the filing of this Complaint, plus periods

of equitable tolling because O’Brien acted willfully and knew or showed reckless

disregard for whether its conduct was prohibited by the FLSA.

      46.    O’Brien’s failure to properly compensate Plaintiff Stecker and the

Collective Class and failure to properly record all compensable work time was




       Case 2:19-cv-00400-WED Filed 03/19/19 Page 10 of 16 Document 1
willfully perpetrated and Plaintiff Stecker and the Collective Class are therefore

entitled to recover an award of liquidated damages in an amount equal to the

amount of unpaid minimum wage and overtime premium pay described above

pursuant to Section 216(b) of the FLSA, 29 U.S.C. § 216(b).

       47.    Alternatively, should the Court find that O’Brien did not act willfully

in failing to pay minimum and overtime premium wages, Plaintiff Stecker and the

Collective Class are entitled to an award of pre-judgment interest at the applicable

legal rate.

       48.    Pursuant to FLSA, 29 U.S.C. §216(b), Plaintiff Stecker and the

Collective Class are entitled to reimbursement of the costs and attorneys’ fees

expended in successfully prosecuting this action for unpaid overtime wages.

                      SECOND CLAIM FOR RELIEF
  Violation of Wisconsin Law – Unpaid Overtime and Agreed-Upon Wages

       49.    Plaintiff Stecker, individually and on behalf of the Wisconsin Class, re-

alleges and incorporates by reference all preceding paragraphs as if restated herein.

       50.    Since March 19, 2017, Plaintiff Stecker and the Wisconsin Class have

been employees within the meaning of Wis. Stat. §§ 109.01 et seq.

       51.    Since March 19, 2017, Plaintiff Stecker and the Wisconsin Class have

been employees within the meaning of Wis. Stat. §§ 103.001 et seq.

       52.    Since March 19, 2017, Plaintiff Stecker and the Wisconsin Class have

been employees within the meaning of Wis. Stat. §§ 104.01 et seq.

       53.    Since March 19, 2017, Plaintiff Stecker and the Wisconsin Class have

been employees within the meaning of Wis. Admin. Code §§ DWD 272.001 et seq.




        Case 2:19-cv-00400-WED Filed 03/19/19 Page 11 of 16 Document 1
      54.    Since March 19, 2017, Plaintiff Stecker and the Wisconsin Class have

been employees within the meaning of Wis. Admin. Code §§ DWD 274.01 et seq.

      55.    Since March 19, 2017, O’Brien was an employer within the meaning of

Wis. Stat. §§ 109.01 et seq.

      56.    Since March 19, 2017, O’Brien was an employer within the meaning of

Wis. Stat. §§ 103.001 et seq.

      57.    Since March 19, 2017, O’Brien was an employer within the meaning of

Wis. Stat. §§ 104.01 et seq.

      58.    Since March 19, 2017, O’Brien was an employer within the meaning of

Wis. Admin. Code §§ DWD 272.001 et seq.

      59.    Since March 19, 2017, O’Brien was an employer within the meaning of

Wis. Admin. Code §§ DWD 274.01 et seq.

      60.    Since March 19, 2017, O’Brien has employed, and/or continues to

employ Plaintiff Stecker and the Wisconsin Class within the meaning of Wis. Stat.

§§ 109.01 et seq.

      61.    Since March 19, 2017, O’Brien has employed, and/or continues to

employ Plaintiff Stecker and the Wisconsin Class within the meaning of Wis. Stat.

§§ 103.001 et seq.

      62.    Since March 19, 2017, O’Brien has employed, and/or continues to

employ Plaintiff Stecker and the Wisconsin Class within the meaning of Wis. Stat.

§§ 104.01 et seq.




       Case 2:19-cv-00400-WED Filed 03/19/19 Page 12 of 16 Document 1
      63.    Since March 19, 2017, O’Brien has employed, and/or continues to

employ Plaintiff Stecker and the Wisconsin Class within the meaning of Wis.

Admin. Code §§ DWD 272.001 et seq.

      64.    Since March 19, 2017, O’Brien has employed, and/or continues to

employ Plaintiff Stecker and the Wisconsin Class within the meaning of Wis.

Admin. Code §§ DWD 274.01 et seq.

      65.    Since March 19, 2017, Plaintiff Stecker and the Wisconsin Class have

regularly performed work in excess of forty hours per workweek while employed by

O’Brien without receiving compensation for all hours worked in excess of forty.

      66.    Since March 19, 2017, Plaintiff Stecker and the Wisconsin Class have

regularly received non-discretionary bonuses when working in excess of forty hours

in a workweek which O’Brien failed to include in Plaintiff Stecker and the

Wisconsin Class’s regular rates for purposes of computing overtime pay.

      67.    Since March 19, 2017, O’Brien had, and continues to have, common

policies, programs, practices, procedures, protocols, routines, and rules of willfully

failing to properly pay Plaintiff Stecker and the Wisconsin Class overtime and

agreed-upon wages for all hours worked.

      68.    Wis. Stat. §109.03 requires payment of all wages earned by the

employee to a day not more than 31 days prior to the date of payment.

      69.    The foregoing conduct of O’Brien, as alleged above, constitutes

continuing, willful violations of Wisconsin’s law requiring the payment of overtime

and agreed upon wages.




       Case 2:19-cv-00400-WED Filed 03/19/19 Page 13 of 16 Document 1
      70.    As set forth above, Plaintiff Stecker and the Wisconsin Class have

sustained losses in their compensation as a proximate result of O’Brien’s violations.

Accordingly, Plaintiff Stecker, individually and on behalf of the Wisconsin Class,

seeks damages in the amount of their respective unpaid compensation, injunctive

relief requiring O’Brien to cease and desist from its violations of the Wisconsin laws

described herein and to comply with them, and such other legal and equitable relief

as the Court deems just and proper.

      71.    Under Wis. Stat. §109.11, Plaintiff Stecker and the Wisconsin Class

are entitled to civil penalties equal and up to fifty percent of their unpaid wages.

      72.    Under Wis. Stat. § 109.03(6), Plaintiff Stecker and the Wisconsin Class

are entitled to recovery of attorneys’ fees and the costs incurred in this action to be

paid by O’Brien.

                              REQUEST FOR RELIEF

      WHEREFORE, Plaintiff Stecker, individually and on behalf of all members of

the Classes hereby respectfully requests the following relief:

       a) At the earliest time possible, an order designating this action as a
          collective action on behalf of the Collective Class and allowing issuance of
          notices pursuant to 29 U.S.C. §216(b) to all similarly-situated individuals;

       b) At the earliest time possible, an order certifying this action as a FED. R.
          CIV. P. 23 class action on behalf of the proposed Wisconsin Class;

       c) At the earliest time possible, an Order appointing Hawks Quindel, S.C. as
          class counsel pursuant to FED. R. CIV. P. 23;

       d) An order designating Plaintiff Stecker as the Named Plaintiff and as
          representative of the Wisconsin Class;




       Case 2:19-cv-00400-WED Filed 03/19/19 Page 14 of 16 Document 1
       e) Leave to add additional Plaintiffs by motion, the filing of written consent
          forms, or any other method approved by the Court;

       f) Issuance of an Order, pursuant to the Declaratory Judgment Act, 28
          U.S.C. §§2201-2202, declaring O’Brien’s actions as described in the
          Complaint as unlawful and in violation of the FLSA and Wisconsin Law
          and applicable regulations;

       g) An Order finding that O’Brien violated the FLSA and Wisconsin wage and
          hour law;

       h) An Order finding that these violations are willful;

       i) Judgment against O’Brien in the amount equal to Plaintiff Stecker’s, the
          Collective Class’s, and the Wisconsin Class’s unpaid wages at the
          applicable agreed-upon wage and/or overtime premium rates;

       j) An award in the amount of all liquidated damages and civil penalties as
          provided under Wisconsin Law and the FLSA;

       k) An award in the amount of all costs and attorneys’ fees incurred
          prosecuting these claims as well as pre-judgment and post-judgment
          interest; and

       l) Such further relief as the Court deems just and equitable.


Dated this 19th day of March 2019.

                                        Respectfully submitted,

                                        HAWKS QUINDEL S.C.
                                        Attorneys for Plaintiffs


                                     By: s/ Timothy P. Maynard
                                        Larry A. Johnson, SBN 1056619
                                        Summer H. Murshid, SBN 1075404
                                        Timothy P. Maynard, SBN 1080953

                                        Hawks Quindel, S.C.
                                        222 East Erie Street, Suite 210
                                        PO Box 442
                                        Milwaukee, WI 53201-0442




       Case 2:19-cv-00400-WED Filed 03/19/19 Page 15 of 16 Document 1
                            Telephone: 414-271-8650
                            Fax: 414-271-8442
                            Email:      ljohnson@hq-law.com
                                        smurshid@hq-law.com
                                        tmaynard@hq-law.com




Case 2:19-cv-00400-WED Filed 03/19/19 Page 16 of 16 Document 1
